Citation Nr: 0944487	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  06-20 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.	Entitlement to a disability evaluation in excess of 10 
percent for service connected bilateral tinnitus, to 
include consideration under 38 C.F.R. § 3.321(b)(1).

2.	Entitlement to service connection for psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1968 to May 1972.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from December 2005 and November 2007 rating 
decisions of the Boston, Massachusetts, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to a higher evaluation for tinnitus and denied 
service connection for PTSD, respectively.

The issue of entitlement service connection for psychiatric 
disorder, to include PTSD is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The Veteran's bilateral tinnitus is currently rated as 10 
percent disabling, which is the maximum schedular 
evaluation.
 
2.	The evidence of record does not present such an 
exceptional or unusual disability picture, due solely to 
the service-connected bilateral tinnitus, as to render 
impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.	Separate schedular 10 percent ratings for bilateral 
tinnitus are precluded as a matter of law.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 
6260 (2009); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006); Sabonis v. Brown, 6 Vet. App. 426 (1994).

2.	The criteria for submission of an extraschedular 
evaluation for bilateral tinnitus have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified in part 
at 38 U.S.C.A.       §§ 5103(a), 5103A (West 2002), was 
signed into law on November 9, 2000.  Implementing 
regulations were created, codified in part at 38 C.F.R. § 
3.159 (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to 
the initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Prior to the initial adjudication of his tinnitus claim, the 
Veteran was provided VCAA notice in a January 2004 letter.  
This letter informed the Veteran of the types of evidence not 
of record needed to substantiate his claims and of the 
division of responsibility between the Veteran and VA for 
obtaining the required evidence.  In a June 2008 letter, the 
RO also informed the Veteran how the disability ratings and 
effective dates are assigned, as required by Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), with subsequent 
readjudication in an October 2008 Supplement Statement of the 
Case.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, service 
personnel records, VA treatment records, VA medical 
examination results, private treatment records, and 
statements of the Veteran and his representatives have been 
associated with the record.  The Veteran has been accorded 
ample opportunity to present evidence and argument in support 
of his appeal.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.

Disability Ratings - Generally

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Generally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.

Under Diagnostic Code 6260, a maximum 10 percent schedular 
rating is warranted for recurrent tinnitus, regardless of its 
cause.  38 C.F.R. § 4.87.

In cases that are exceptional, such that the standards of the 
rating schedule appear to be inadequate to evaluate a 
disability, an extraschedular rating may be considered.  38 
C.F.R. § 3.321(b)(1).  Extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment, or frequent 
periods of hospitalization, that makes it impractical to 
apply the regular standards of the rating schedule.  The 
Board does not have the authority to assign, in the first 
instance, higher ratings on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1).  When an extraschedular rating may be 
warranted, the Board must refer the case to designated VA 
officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).


Analysis

The Veteran contends that his service connected tinnitus is 
more disabling than currently evaluated.  His service 
connected bilateral tinnitus is currently evaluated as 10 
percent disabling, which is the maximum evaluation available 
under Diagnostic Code 6260.  See 38 C.F.R. § 4.87; see also, 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and DC 6260, limits a Veteran to a single disability rating 
for tinnitus, regardless of whether the tinnitus is 
unilateral or bilateral); VAOPGCPREC 2-2003 (May 22, 2003) 
(DC 6260 authorizes a single schedular 10 percent disability 
rating for tinnitus, regardless of whether the tinnitus is 
perceived as unilateral or bilateral).  Where, as here, there 
is a lack of entitlement under the law, the claim for a 
schedular evaluation in excess of 10 percent, to include 
separate schedular ratings, for bilateral tinnitus is denied.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

A review of the evidence indicates no showing that the 
Veteran's tinnitus reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of a higher 
rating on an extraschedular basis.  See 38 C.F.R. § 
3.321(b)(1).  The record evidence contains no showing that 
the disability results in marked interference with 
employment, or that it required any, let alone frequent, 
periods of hospitalization or otherwise rendered impractical 
the application of the regular schedular standards.  In the 
absence of evidence of these factors, the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  The appeal 
is denied.


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for service connected bilateral tinnitus is denied.





REMAND

Service connection for a psychiatric disorder, to include 
PTSD

Under Clemons v. Shinseki, 23 Vet. App. 1 (2009), the scope 
of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  In September 2006, the 
Veteran's representative filed a claim on his behalf for PTSD 
with the Veteran's original letter to the representative was 
attached.  In his letter, the Veteran noted that he was 
receiving treatment for anxiety, depression, and PTSD at the 
Northampton VAMC in Leeds, Massachusetts.  The November 2007 
rating decision that denied service connection for PTSD, 
without consideration of any other psychiatric disorder.  In 
readjudicating this claim, entitlement to service connection 
for other psychiatric disorders, including anxiety and 
depression, must be considered.

The Veteran was diagnosed with depression in June 2006.  In 
October 2006, the Veteran had a positive VA PTSD screening.  
The C-file does not contain any VA mental health treatment 
records dated after October 2006.  The Veteran has submitted 
several pages labeled Northampton VAMC which show treatment, 
but these are partial records (he has submitted pages 6, 11, 
and 12 only) and none of these pages contain a date.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically of 
file.  See Dunn v. West, 11 Vet. App. 462, 466-467 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).   Therefore, 
all VA mental health treatment records pertaining to this 
veteran should be obtained and associated with the C-file 
before the Board can issue a final decision.  Given that the 
Veteran's previous PTSD screening in January 2005 was 
negative, it would follow that any treatment for PTSD would 
most likely postdate the October 2006 screening.  As such, 
particular attention should be paid to records dated October 
2006 or later.

The Veteran has submitted two buddy statements, from K. 
Fernalld and E. Sherman, describing the flooding incident 
aboard the USS Cobbler and the accompanying injury to R. 
Norman, which the Veteran has claimed as a stressor.  The 
Veteran has also submitted the injury report for R. Norman, 
dated May 18, 1969.  Additionally, the personnel records from 
July 1971 indicate that the Veteran was not eligible to 
return to submarine duty and declared "environmentally 
unadaptable" due to situational anxiety.  If the Veteran's 
presence in the area of the documented traumatic incident can 
be verified, this evidence would be sufficient to find that 
he witnessed such an incident, or was otherwise threatened 
thereby, even without explicit documentation of his 
participation in specific historic events.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  Thus, resolving all 
reasonable doubt in favor of the Veteran, the Board accepts 
that this reported in-service stressor is verified by the 
evidence of record.  As such, the Veteran should be afforded 
a VA psychiatric examination which takes into account the 
complete evidentiary picture and addresses the etiological 
basis of any current psychiatric disorder, to include 
anxiety, depression and PTSD.

Accordingly, the case is REMANDED for the following action:

1.	The RO should request all VA 
treatment records pertaining to the 
Veteran's mental health from 
Northampton VAMC not previously 
obtained, specifically those dated 
October 2006 or later.  All records 
obtained pursuant to this request 
must be included in the Veteran's 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should 
be included in the claims file.

2.	Once the records listed above in 
paragraph 1 have been obtained and 
associated with the claims folder, or 
a negative response has been received 
and associated with the claims 
folder, the Veteran is be scheduled 
for a VA psychiatric examination to 
determine the nature and etiology of 
any psychiatric found to be present; 
and to determine if the Veteran meets 
the diagnostic criteria for PTSD and, 
if so, whether such is linked to the 
verified in-service stressor, i.e., 
the Veteran's exposure to the 
flooding aboard the U.S.S. Cobbler 
and his having witnessed the 
subsequent injury sustained by R. 
Norman.  His claims folder should be 
available to the examiner and 
reviewed in conjunction with the 
examination.  All tests and studies 
deemed necessary by the examiner 
should be performed.

Based on a review of the records 
contained in the claims folder and 
the results of the examination, the 
examiner is asked to provide an 
opinion addressing the following 
questions:

a.	Does the Veteran meet the 
diagnostic criteria for PTSD as 
defined by the American and 
Psychiatric Association's 
Diagnostic and Statistical Manual 
for Mental Disorders?  If so, is 
it at least as likely as not (50 
percent or greater probability) 
that the Veteran's PTSD is 
casually linked to the verified 
in-service stressor, i.e., his 
confirmed exposure to the 
flooding aboard the U.S.S. 
Cobbler and his having witnessed 
the subsequent injury sustained 
by R. Norman?

b.	Has the Veteran developed an 
acquired psychiatric disorder, to 
include an anxiety disorder and 
depressive disorder, other than 
PTSD?  If so, please specify the 
diagnosis (diagnoses).  Is it at 
least as likely as not (50 
percent or greater probability) 
that any current diagnosis of a 
psychiatric disorder, to include 
an anxiety disorder and 
depressive disorder, other than 
PTSD, had its onset during 
service; or was such a disorder 
otherwise caused by any incident 
or event that occurred during 
service, to include the Veteran's 
confirmed exposure to the 
flooding aboard the U.S.S. 
Cobbler and his having witnessed 
the subsequent injury sustained 
by R. Norman?

Please note that the term "as likely 
as not" does not mean within the 
realm of possibility.  Rather it 
means that the weight of the medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as to find against 
causation.  "More likely" and "as 
likely" support the contended 
relationship; "less likely" weighs 
against a causal relationship.  
Please answer the questions posed 
with use of "as likely," "more 
likely," or "less likely" 
language.

A complete rationale should be given 
for all opinions and conclusions.

3.	After the above development is 
completed, adjudicate the claim of 
entitlement to service connection for 
a psychiatric disorder, to include 
anxiety, depression and PTSD.  If the 
benefits sought are denied, provided 
the Veteran and his representative a 
supplemental statement of the case, 
with an appropriate period for 
response, before the case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


